Name: COMMISSION REGULATION (EC) No 1918/96 of 3 October 1996 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: political geography;  processed agricultural produce;  international trade;  trade policy
 Date Published: nan

 No L 252/ 14 EN Official Journal of the European Communities 4. 10 . 96 COMMISSION REGULATION (EC) No 1918/96 of 3 October 1996 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Article 17 (3) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EC) No 1855/96 (3); Whereas it follows from the application of the detailed rules contained in Regulation (EC) No 1855/96 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein , HAS ADOPTED THIS REGULATION: Article 1 The export refunds to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EC) No 1855/96 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 4 October 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 2 OJ No L 206, 16 . 8 . 1996, p . 21 . (3) OJ No L 246, 27. 9 . 1996, p . 13 . 4. 10 . 96 EN Official Journal of the European Communities No L 252/ 15 ANNEX to the Commission Regulation of 3 October 1996 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination f) Amountof refund (**) Product code Destination (*) Amountof refund (**) 0406 30 10 100 + 0406 30 10 750 037 0406 30 10 150 037  039  039  099 39,72 099 7,356 400 39,72 400 7,356 ... 59,57 ... 11,03 0406 30 10 800 037  0406 30 10 200 037  039  039  099 39,72 099 15,69 400 39,72 400 15,69 ... 59,57 ».. 23,53 0406 30 31 100 +  0406 30 10 250 037  0406 30 31 300 037  039  039  099 15,69 099 7,356 400 15,69 400 7,356 ... 23,53 ... 11,03 0406 30 10 300 037  0406 30 31 500 037  039  039  099 23,01 099 15,69 400 23,01 400 15,69 ... 34,52 ... 23,53 0406 30 10 350 037  0406 30 31 710 037  039  039  \ 099 15,69 099 15,69 400 15,69 400 15,69 ... 23,53 ... 23,53 0406 30 10 400 037  0406 30 31 730 037  039  039  099 23,01 099 23,01 400 23,01 400 23,01 ... 34,52 ... 34,52 0406 30 10 450 037 039  0406 30 31 910 037 039  099 33,49 099 15,69 400 33,49 400 15,69 ... 50,23 ... 23,53 0406 30 10 500 +  0406 30 31 930 037  0406 30 10 550 037  039  039  099 23,01 099 15,69 400 23,01 400 15,69 ... 34,52 ... 23,53 0406 30 31 950 037  0406 30 10 600 037  039  039  099 33,49 099 23,01 400 33,49 400 23,01 ... 50,23 ... 34,52 0406 30 39 100 +  0406 30 10 650 037  0406 30 39 300 037  039  039  099 33,49 099 15,69 400 33,49 50,23 400 15,69 23,53 0406 30 10 700 037  0406 30 39 500 037  039  039  099 33,49 099 23,01 400 33,49 400 23,01 ... 50,23 * * * 34,52 No L 252/16 I EN I Official Journal of the European Communities 4 . 10 . 96 Product code Destination (*) Amount of refund (**) Product code Destination f) Amountof refund (**) 0406 30 39 700 037 0406 30 39 950 037 039 .  039  099 33,49 099 39,72 400 33,49 400 39,72 ... 50,23 ... 59,57 0406 30 39 930 037  0406 30 90 000 037  039  039  099 33,49 099 39,72 400 33,49 400 39,72 \ ».. 50,23 I * * * 59,57 (") The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). However, '099 ' covers all destination codes from 053 to 096 inclusive . For destinations other than those indicated for each 'product code ', the amount of the refund applying is indicated by ***. Where no destination (' + ') is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). (**) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed . NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24 . 12. 1987, p. 1 ), as amended.